Citation Nr: 9909940	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  98-03 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Whether the appellant's discharge from service is a bar to VA 
benefits.



WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1997 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) which denied the benefit sought on appeal.  The 
appellant had service from August 1969 to November 1972.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's service from August 1969 to November 1972 
was terminated by a discharge under conditions other than 
honorable.

3.  The appellant plead guilty at a general court martial to 
three instances of unauthorized absence and robbery of $150, 
and was convicted and sentenced to reduction to the lowest 
enlistment grade, confinement at hard labor for nine months 
and issued a bad conduct discharge.

4.  The appellant was not insane at the time of the 
commission of the offenses that led to his bad conduct 
discharge.



CONCLUSION OF LAW

The character of the appellant's discharge from service is a 
bar to VA benefits.  38 U.S.C.A. §§ 101(2), 5303 (West 1991); 
38 C.F.R. § 3.12 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The evidence reflects that the appellant had service from 
August 1969 to November 1972 and was discharged from service 
under conditions other than honorable.  The evidence also 
reflects that the appellant plead guilty to three instances 
of being absent without leave (AWOL) and one instance of 
robbery in the amount of $150.  The appellant was convicted 
of those offenses and was sentenced to a reduction in rank to 
the lowest enlisted grade, sentenced to nine months at hard 
labor and was given a bad conduct discharge.  Records 
pertaining to the court martial indicate that the appellant 
stated that he realized he had committed a serious offense, 
which he attributed to intoxication.  He further stated that 
he understood the proceedings of his trial and felt that it 
had been fair.  He also expressed satisfaction with his 
defense counsel and thought his advice was sound.

The appellant's service medical records contain no evidence 
of any psychiatric complaints, treatment or diagnosis.  At 
the time of the appellant's physical examination in 
connection with his discharge from service, he reported that 
he experienced depression or excessive worry and loss of 
memory or amnesia, but psychiatric clinical evaluation was 
noted to be normal.  Medical records dated following service 
disclosed that at the time of a hospitalization of the 
appellant in July 1981, he appeared mildly depressed.  A 
record pertaining to a July 1983 hospitalization reflected a 
pertinent diagnosis of chronic anxiety neurosis with 
depressive features.  An emergency room record dated in July 
1994 indicated that the appellant reported that for the past 
year he had been having spells where he very nearly blacked 
out.  A private medical record dated in February 1995 
indicated that the appellant began having seizures in May 
1994.

The appellant appeared at hearings at the RO in October 1996 
and June 1998.  At the time of the 1996 hearing the appellant 
testified that he was guilty of the AWOL's, but they were due 
to the psychological effects of the Vietnam War.  See 
Transcript at 12.  The appellant also indicated that alcohol 
and blackout spells were associated with his AWOL's.  See 
Transcript at 3.  With respect to the robbery the appellant 
testified that:  "I did not commit this crime."  See 
Transcript at 8.  The appellant also testified that, while he 
may have been present at the time the robbery occurred, "I 
kept on walking, I didn't want no part of it."  See 
Transcript at 6.  Lastly, at the appellant's 1996 hearing he 
testified that "I was insane at the time of this trial."  See 
Transcript at 5.  At the time of the appellant's 1998 hearing 
he indicated that he experienced blackouts due to seizures 
and that he went AWOL because he couldn't get any treatment.  
See Transcript at 7.

Based on this evidence, the Board finds that the appellant 
was discharged from service under conditions, which are 
considered dishonorable for VA purposes.  The appellant was 
convicted at a general court martial and received a punitive 
discharge by reason of a sentence of the general court 
martial.  As such, VA benefits are not payable under these 
circumstances.  See 38 U.S.C.A. § 5303(a); 38 C.F.R. 
§ 3.12(c).  Further, there is a complete lack of any evidence 
that the appellant was insane at the time of committing the 
offenses that resulted in his court martial.  While the 
appellant has attributed the AWOL's to blackouts and/or 
seizures, the medical evidence associated with the file 
indicates that blackouts and/or seizures were not diagnosed 
or manifested for many years following separation from 
service.  While the record does reflect diagnoses of chronic 
anxiety, there is no evidence of such a disorder during 
service, and the Board would hasten to add that a diagnosis 
of anxiety or depression is not the equivalent of insanity.  
See 38 C.F.R. § 3.354.  

In any event, the appellant does not appear to assert that he 
was insane at the time the offenses were committed, and he 
testified at the time of his 1996 hearing that he was insane 
at the time of the trial.  The Board would point out, that 
even were this shown to be true, the appellant must be shown 
to have been insane at the time the acts were committed, not 
at the time of trial.  There is simply a lack of any medical 
evidence that would demonstrate that the appellant was insane 
during service.  Accordingly, the Board concludes that the 
appellant's discharge from service is a bar to VA benefits.



ORDER

The appellant's discharge from service is a bar to VA 
benefits, and the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals




Error! Not a valid link.

